Title: To George Washington from Brigadier General Henry Knox, 25 June 1780
From: Knox, Henry
To: Washington, George



Dear Sir
Morris Town Sunday 3 oClock P.M. 25 June 1780

I have just returnd here from Trenton which place I left last evening, at which time there had gone towards new Windsor by the back route 2213 barrells flour, and I believe that by this evening all will be in motion that was at Trenton amounting to about 3500 barrells including 445 which had arriv’d there from the Gentlemen directors of the bank form’d at Philadelphia.
The teams which have taken the flour, are to carry it as far as sussex court House. Colonel Hooper, was to have set off from Trenton this morning, in order to take the necessary steps, to have it forwarded on to New-Windsor. in addition to which, permit me to suggest the necessity, of your Excellency sending some person of exertion, properly authoriz’d, immediately to that part of New-York, lying from New-Jersey to New-Windsor, including Esopus, to raise all the teams, to meet the flour in the vicinity of Sussex Court house.
I would have waited on your Excellency this evening, but having rode my horses hard, I hope you will please to excuse it. I have some business to transact here which may probably detain me untill tuesday morning, but if your Excellency shall have any special commands and will please to signify it to me, I will wait on you immediately when I shall have the honor to make a more particular repo[r]t. I am with the highest Respect Your Excellen[c]ys Most Obedient Humble Servant

H. Knox

